Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-3 are all the claims.
2.	Claims 15 and 115-122 are canceled and Claims 1-2 are amended by way of Examiner’s Amendment set forth below.
3.	The non-elected species of meditope are joined for examination.
4.	Claims 1-3 are the claims under examination.

Withdrawal of Objections 
Claim Objections
5.	The objection to Claim 15 because of informalities is moot for the canceled claim.  

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph

6.	The rejection of Claims 1-3 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim and withdrawn for the pending claims.
a) The rejection of Claims 1-3 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is moot for the canceled claim and withdrawn for the pending claims.


b) The rejection of Claims 1-3 and 15 for the recitation “meditope binding site” is moot for the canceled claim and withdrawn for the pending claims.
The claims have been amended by way of Examiner’s Amendment to overcome the rejection and to clarify that the meditope enabled antibody can cross-bind to another meditope enabled antibody by way of the interaction between the binding of the meditope binding site on one antibody with the meditope on a second antibody.

c) The rejection of Claims 1-3 and 15 for the recitation “a rigid alpha helical segment” is moot for the canceled claim and withdrawn for the pending claims.
The claims have been amended by way of Examiner’s Amendment to overcome the rejection.

d) The rejection of Claims 1-3 and 15 for the recitation “a first flexible, unstructured segment” and “unstructured segment” is moot for the canceled claim and withdrawn for the pending claims.
The claims have been amended by way of Examiner’s Amendment to overcome the rejection.


The claims have been amended by way of Examiner’s Amendment to overcome the rejection.

f) The rejection of Claim 2 for the recitation “wherein the carboxy terminus of the linker and the cyclic peptide are separated by a distance of between 10-120 angstroms, including about 10-100 angstroms and 10-80 angstroms” is withdrawn.
The claims have been amended by way of Examiner’s Amendment to overcome the rejection.

g) The rejection of Claim 15 for the recitations “the meditope of claim 1” and “or a cyclic peptide derived therefrom” is withdrawn.
The claims have been amended by way of Examiner’s Amendment to overcome the rejection.

h) The rejection of Claim 15 for the recitation “or a cyclic peptide derived therefrom” is moot for the canceled claim.

i)  The rejection of Claims 1-3 and 15 for the phrase “sufficient to render” is moot for the canceled claim and withdrawn for the pending claims.


h) The rejection of Claims 1-3 and 15 for the phrase “capable of binding” is moot for the canceled claim and withdrawn for the pending claims.
The claims have been amended by way of Examiner’s Amendment to overcome the rejection.

Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
7.	The rejection of Claims 1-3 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim and withdrawn for the pending claims.
The claims have been amended by way of Examiner’s Amendment to overcome the rejection.

Claim Rejections - 35 USC § 102
8.	The rejection of Claim(s) 1, 3 and 15 under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al (8658774; issued February 25, 2014; filed October 10, 2011) or Williams et al. (8962804; issued February 24, 2015; filed April 10, 2012) or Williams (9428553; issued August 30, 2016; filed February 11, 2013) or Williams et al. (9669108; issued June 6, 2017; filed August 6, 2014) is moot for the canceled claim and withdrawn for the pending claims.

	a) a cyclic peptide which is coupled to the amino terminus of a linker and which does not bind to the meditope binding site; 
	b) a linker comprising a "rigid, alpha helical segment", "flexible, unstructured segment"; and
	c) the linker and the cyclic peptide being separated by a distance measured in angstroms of between 10-120.

Double Patenting
9.	The provisional rejection of Claims 1-3 and 15 on the ground of nonstatutory double patenting as being unpatentable over claims 7-20 of copending Application No. 16/074763 (reference application 20190111149) is moot for the canceled claim and withdrawn for the pending claims. 
The instant claimed invention is the earlier filed to that of the reference application and no grounds for rejection are remaining.



	EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Sarah B. Adriano on 2/23/2022.
The application has been amended as follows: 
1. (CURRENTLY AMENDED) A recombinant meditope enabled antibody or antigen binding fragment thereof, comprising:
a)  a heavy chain comprising a heavy chain variable (VH) region, a heavy chain constant region (CH) or a portion thereof, wherein the CH or the portion thereof binds a meditope from another meditope enabled antibody, and a light chain comprising a light chain variable (VL) region, a light chain constant region (CL), wherein each chain comprises an amino terminus; 
b) a meditope binding site, wherein the meditope binding site comprises substitutions to amino acid residues within the light chain and within the heavy chain that do not effect antigen binding by the VH and VL; 
c) a linker comprising a carboxy terminus, a rigid, alpha helical segment, a first flexible, unstructured segment, and an amino terminus, wherein the carboxy terminus of the linker is coupled to the amino terminus of the heavy chain or the light chain; and
d) a cyclic peptide, wherein the cyclic peptide is coupled to the amino terminus of the linker, and wherein the cyclic peptide does not bind to the meditope binding site on the meditope enabled antibody, and
wherein the meditope comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 1, 2, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 186, 187, 188, 189, and 207, or a cyclic peptide derived therefrom.

2. (CURRENTLY AMENDED) The recombinant meditope enabled antibody or antigen binding fragment thereof of claim 1, wherein the carboxy terminus of the linker and the cyclic peptide are separated by a distance of between 10-120 angstroms
15. (CANCELED).
115.-122. (CANCELED).

REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: 
A) the meditope-mediated, self-crosslinking antibodies of the invention are found to be free from the art and supported/ enabled by the specification. The self-crosslinking antibody is a bispecific antibody that is designed to enhance aggregation of two 
antigens, e.g., cell-surface antigens, bound by the different arms of the bispecific antibody, 10as compared to use of the bispecific antibody alone by way of the binding between a meditope binding site and a meditope each present in the bispecific antibody. The self-crosslinking bispecific meditope-enabled antibody provides an increased level of efficacy by causing an additional degree of clustering as compared to the bispecific antibody alone. The structure encompassing the generic claimed structure is supported and enabled by Example 2 in the specification by Figure 6 of the drawings.
inter alia, of canceled Claim 15.
	C) Withdrawn method Claims 115-122 are canceled as being drawn to non-elected invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Claims 1-3 are allowed.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643